Citation Nr: 9909879	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel





INTRODUCTION

The veteran had active service from March 1943 to August 1946 
and from December 1950 to March 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1994 and later RO rating decisions that denied 
the appellant's claim for service connection for the cause of 
the veteran's death.  The appellant is the veteran's widow.



REMAND

A review of the evidence shows that the veteran's death was 
caused by pulmonary hypertension due to COPD (chronic 
obstructive lung disease) with emphysema and myelofibrosis.  
The appellant asserts that the veteran was exposed to 
ionizing radiation in service and that this exposure caused 
the conditions that produced his death.  While the service 
records are unclear as to whether or not the veteran was 
exposed to ionizing radiation in service, they do show that 
he served in the area of Hiroshima during the period from 
August 1945 to July 1946.  Under the circumstances in this 
case, the Board assumes (for the purpose of development) that 
the veteran was exposed to ionizing radiation while in 
service, as did the RO.

An excerpt from the Merck Manual, offered by the appellant, 
notes that myelofibrosis may be associated with certain 
toxins, including exposure to gamma-radiation.  Hence, the 
myelofibrosis that was a factor in the veteran's death should 
be considered a "radiogenic disease" under the provisions 
of 38 C.F.R. § 3.311(b)(4) (1998) and the appellant's case 
developed under the provisions of 38 C.F.R. § 3.311(c).  The 
Board notes that the RO previously forwarded the case for an 
opinion, but it was returned in August 1994 because 
myelofibrosis was not included under §§ 3.309(d) or 3.311.  
The following month, the decision in Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994), changed the law to the extent that 
the list of radiogenic diseases in § 3.311(b)(2) is no longer 
considered "exclusive", and competent evidence may now be 
used to find that an unlisted disease is radiogenic.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should forward the appellant's 
claim (again) to the Under Secretary for 
Benefits for review under 38 C.F.R. 
§ 3.311(c).

2.  After the above development, the RO 
should review the appellant's claim.  If 
action remains adverse to the appellant, 
an appropriate supplemental statement of 
the case should be sent to her.


The appellant should be given the opportunity to respond to 
the supplemental statement of the case before the file is 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





